      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 1 of 41




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

HEAT TECHNOLOGIES, INC.,
       Plaintiff,
                                                           Civil Action No.
                        v.
                                                          1:18-cv-01229-SDG
PAPIERFABRIK AUGUST KOEHLER SE,
MANFRED HUBER, JOACHIM UHL, LUTZ
KÜHNE, AND MICHAEL BOSCHERT,
       Defendants.

PAPIERFABRIK AUGUST KOEHLER SE,
       Counter Plaintiff,
                        v.
HEAT TECHNOLOGIES, INC. AND ZINOVY
PLAVNIK,
       Counter Defendants.


                             OPINION AND ORDER

      This matter is before the Court on Counter Defendants Heat Technologies,

Inc. (“HTI”) and Zinovy Plavnik’s (“Plavnik”) (collectively, “HTI-Plavnik”) partial

motion to dismiss Counter Plaintiff Papierfabrik August Koehler SE’s (“Koehler”)

counterclaims [ECF 60] and Defendants Koehler, Manfred Huber, Joachim Uhl,

Lutz Kühne, and Michael Boschert’s (collectively, “Defendants”) partial motion

for judgment on the pleadings [ECF 91]. For the following reasons, HTI-Plavnik’s
           Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 2 of 41




motion is GRANTED IN PART and DENIED IN PART and Defendants’ motion

is GRANTED. Koehler has also filed a motion, in the alternative, to amend its

Answer and Counterclaims [ECF 73]. That motion is DENIED AS MOOT.

I.         BACKGROUND

           The Court treats the following facts as true for the purpose of resolving these

motions.1 HTI is an Atlanta, Georgia technology company dedicated to advanced

research, product development, and commercialization of its patented equipment

in the heat and mass transfer field.2 Since its 1996 founding, HTI—through its

founder and president, Plavnik—has invented a number of products that

incorporate its drying, heating, and pressure-wave technologies into a variety of

commercial applications.3 Since 2009, HTI has produced and sold its “Spectra




1    Scott v. Taylor, 405 F.3d 1251, 1253 (11th Cir. 2005) (stating that, in resolving a
     motion for judgment on the pleadings, the Court must accept all well-pleaded
     facts as true and view them in the light most favorable to the nonmoving
     party); Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999) (“At the
     motion to dismiss stage, all well-pleaded facts are accepted as true, and the
     reasonable inferences therefrom are construed in the light most favorable to
     the plaintiff.”).
2    ECF 1, ¶ 1.
3    Id.
          Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 3 of 41




HE™ Ultra Drying System,” which has been used to dry a variety of materials,

including paper.4

          In 2012, Koehler and Boschert, Uhl, Kühne, and Huber (the “Individual

Defendants”)—whom at the time were all employed by Koehler—began

discussions with HTI to use HTI’s technology to dry Koehler’s specialty paper

products.5 During the following months, Plavnik traveled to Koehler’s facilities in

Germany to meet with Uhl, Kühne, and Boschert;6 likewise, Huber, Kühne, and

Boschert visited HTI’s Atlanta headquarters;7 and Boschert visited one of HTI’s

customer’s facilities in Morristown, Tennessee to examine and test HTI’s drying

systems using samples of Koehler’s paper products.8 After evaluating and

learning the details of HTI’s technologies and drying system, Koehler purchased

a Spectra HE™ Ultra Drying System that was delivered and installed in Koehler’s

plant in Germany on September 19, 2012.9




4   Id.
5   Id. ¶ 2.
6   Id. ¶ 49.
7   Id. ¶¶ 1, 52, 55–58.
8   Id.
9   Id.
        Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 4 of 41




       On September 28, 2012, Koehler—unbeknownst to HTI—filed a patent

application in Germany that HTI alleges claimed inventorship of HTI’s

technology.10 HTI contends the German patent application falsely named the

Individual Defendants as the inventors and was filed by a German law firm

(Meissner, Bolte & Partner GbR) that had previously represented HTI in patent

matters.11

       On March 26, 2015, Koehler filed a patent application with the United States

Patent and Trademark Office (USPTO) claiming priority in the German patent

application.12 This application listed the Individual Defendants as the inventors of

the claimed subject matter.13 On December 26, 2017, the USPTO issued U.S. Patent

No. 9,851,146 (“‘146 Patent”) to Koehler.14 According to HTI, the ‘146 Patent is

“directed to an improvement in convection drying through the use of

ultrasound.”15




10   Id. ¶¶ 3, 68.
11   Id. ¶¶ 3, 66.
12   Id. ¶ 73.
13   Id. ¶ 74.
14   Id. ¶ 4.
15   Id. ¶ 20.
           Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 5 of 41




           HTI alleges that it first disclosed the subject matter of the ‘146 Patent two

years before Koehler filed its German patent application, in HTI’s U.S. patent

application Serial No. 12/367,803, which was published on August 12, 2010 as

Publ. No. 2010/0199510 (“510 Publication”).16 The 510 Publication names Plavnik

as the sole inventor of the at-issue subject matter.17 The USPTO later issued the

subject matter of the 510 Publication to Plavnik as U.S. Patent No. 9,068,775 (“‘775

Patent”) on June 30, 2015.18 The claims of the ‘775 Patent are directed to a method

for calibrating an apparatus for drying a material.19 HTI is the owner, by

assignment from Plavnik, of the 510 Publication and the ‘775 Patent.20 HTI alleges

that Defendants fraudulently filed the German and American patent applications

and misappropriated Plavnik’s invention disclosed in the 510 Publication (the

subject matter of which subsequently issued as the ‘775 Patent) for their own

commercial benefit.21




16   Id. ¶¶ 29, 33. HTI’s U.S. patent application was filed on February 9, 2009. Id.
17   Id.
18   Id.
19   Id. ¶ 30.
20   Id. ¶ 32.
21   Id. ¶¶ 82–86.
           Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 6 of 41




           HTI initiated this action on March 23, 2018, asserting five claims: correction

of inventorship for the ‘146 Patent under 35 U.S.C. § 256 (Count I); unjust

enrichment (Count II); conversion (Count III); punitive damages (Count IV); and

attorneys’ fees and litigation expenses (Count V).22 On September 13, 2019, after

an unsuccessful motion to dismiss and subsequent interlocutory appeal to the

Federal Circuit Court of Appeals, Defendants answered HTI’s Complaint and

Koehler asserted eight counterclaims against HTI and Plavnik.23 Counterclaim

Counts I–III and V–VII assert claims for declaratory judgment; counterclaim Count

IV seeks a finding of joint inventorship; and counterclaim Count VIII asserts a

claim for unjust enrichment.24

           On October 4, 2019, HTI-Plavnik filed their partial motion to dismiss

Koehler’s counterclaim Counts II, III, VII, and VIII.25 On October 18, 2019, Koehler




22   See generally ECF 1.
23   ECF 53.
24   Id.
25   ECF 60.
        Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 7 of 41




filed its opposition.26 HTI-Plavnik replied on November 1, 2019.27 The Court heard

oral argument from the parties on January 7, 2020.28

        On February 12, 2020, Defendants filed their motion for partial judgment on

the pleadings, seeking dismissal of Counts II–V of HTI’s Complaint.29 HTI filed its

opposition on March 6.30 Defendants replied on March 30.31 The Court addresses

each motion separately.

II.     MOTION FOR PARTIAL JUDGMENT ON THE PLEADINGS

        A.      Legal Standard

        Pursuant to Federal Rule of Civil Procedure 12(c), a party may move for

judgment on the pleadings “[a]fter the pleadings are closed—but early enough not

to delay trial.” “A motion for judgment on the pleadings is governed by the same

standard as a motion to dismiss under Fed. R. Civ. P. 12(b)(6).” King v. Akima Glob.

Servs., LLC, 775 F. App’x 617, 620 (11th Cir. 2019) (citing Carbone v. Cable News

Network, Inc., 910 F.3d 1345, 1350 (11th Cir. 2018)). “Judgment on the pleadings is




26    ECF 72.
27    ECF 78.
28    ECF 86.
29    ECF 91.
30    ECF 100.
31    ECF 108.
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 8 of 41




appropriate when there are no material facts in dispute, and judgment may be

rendered by considering the substance of the pleadings and any judicially noticed

facts.” Hawthorne v. Mac Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998). “If it

is clear from the pleadings that the plaintiff is not entitled to relief under any set

of facts consistent with the complaint, the district court should dismiss the

complaint.” King, 775 F. App’x at 620 (citing Horsley v. Rivera, 292 F.3d 695, 700

(11th Cir. 2002)).

      B.     Discussion

      Defendants seek dismissal of HTI’s state law claims for unjust enrichment

(Count II), conversion (Count III), punitive damages (Count IV), and attorneys’

fees and litigation expenses (Count V). The Court addresses each claim in turn.

             i.      Federal Patent Law Preempts HTI’s Unjust Enrichment and
                     Conversion Claims (Counts II and III).

      Defendants argue federal patent law preempts HTI’s state law conversion

and unjust enrichment claims. Pursuant to the Supremacy Clause of the

Constitution, a state law is preempted if it conflicts with federal law. U.S. CONST.

ART. VI, CL. 2. Preemption takes three forms:

             First, Congress may explicitly preempt state law; second,
             a federal scheme may occupy a given field and thus
             preempt state law in that field; and third, when
             compliance with both state and federal law is impossible,
             the conflicting state law is preempted.
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 9 of 41




Univ. of Colorado Found., Inc. v. Am. Cyanamid Co., 342 F.3d 1298, 1305 (Fed. Cir.

2003) (citing English v. Gen. Elec. Co., 496 U.S. 72, 78–79 (1990)).

      Only the third form of preemption—conflict preemption—is potentially

applicable in this case. See Ultra-Precision Mfg., Ltd. v. Ford Motor Co., 411 F.3d 1369,

1377 (Fed. Cir. 2005) (holding that “federal patent law does not provide explicit

preemption” and “Congress does not intend to occupy exclusively the field of

unjust enrichment law.”); Mannsfeld v. Evonik Degussa Corp., No. CIV.A. 10-0553-

WS-M, 2011 WL 53098, at *8 (S.D. Ala. Jan. 5, 2011) (“Following the logic of Ultra–

Precision and its brethren, the Court observes that there is no reason to believe that

Congress intends to occupy exclusively the field[ ] of . . . conversion law . . .

therefore, [plaintiff’s] claims implicate only ordinary preemption, not complete

preemption.”). Conflict preemption requires the “consideration of whether that

[state] law stands as an obstacle to the accomplishment and execution of the full

purposes and objectives of Congress.” Aronson v. Quick Point Pencil Co., 440 U.S.

257, 262 (1979).

      “Federal Circuit law governs whether federal patent law preempts a state

law claim.” Tavory v. NTP, Inc., 297 F. App’x 976, 982 (Fed. Cir. 2008). According

to the Federal Circuit, “[f]ederal law preempts state law that offers ‘patent-like

protection’ to discoveries unprotected under federal patent law.” Ultra-Precision,
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 10 of 41




411 F.3d at 1377–78 (citing Bonito Boats, Inc. v. Thunder Craft Boats, Inc., 489 U.S. 141,

156 (1989) (“States may not offer patent-like protection to intellectual creations

which would otherwise remain unprotected as a matter of federal law.”)). See also

Am. Cyanamid, 342 F.3d at 1305–06 (“Through the federal patent laws, Congress

has balanced innovation incentives against promoting free competition, and state

laws upsetting that balance are preempted.”). The Supreme Court has identified

the core objectives of federal patent law: (1) “foster and reward invention,”

(2) “promote[ ] disclosure of inventions, to stimulate further innovation and to

permit the public to practice the invention once the patent expires,” (3) “assure

that ideas in the public domain remain there for the free use of the public,”

(4) “demarcat[e] between public and private property,” and (5) “promote national

uniformity in the realm of intellectual property.” Bonito Boats, 489 U.S. at 162. See

also Aronson, 440 U.S. at 262. “A state cause of action that frustrates these objectives

is preempted.” Ultra-Precision, 411 F.3d at 1378.

      In Ultra-Precision, the Federal Circuit held that federal patent law preempted

the plaintiff’s claim for unjust enrichment. Id. That court held that, “[i]n the

absence of an incremental benefit conferred, any attempt to obtain a patent-like

royalty for the making, using, or selling of a product in the public domain under

the rubric of state unjust enrichment law is preempted.” Id. On the facts at issue,
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 11 of 41




the court concluded federal law preempted the plaintiff’s unjust enrichment claim

because it did not plead “that it provided any incremental benefit to [defendant]

over and above the benefit the general public received when [plaintiff] published

its information in its issued patents.” Id. at 1380. If the plaintiff had been permitted

to pursue an unjust enrichment claim, it would have directly conflicted with

federal patent law, as “a would-be inventor need not satisfy any of the rigorous

standards of patentability to secure a perpetual patent-like royalty under state law

based on the use of an unpatented idea.” Id. at 1381.

       HTI’s unjust enrichment claim is based on allegations that “Defendants have

received a benefit from HTI in their improper taking, possession, and use of HTI’s

proprietary information and intellectual property” that “came at great expense to

HTI as a result of . . . years of advanced research and product development and

commercialization.”32 Similarly, for its conversion claim, HTI alleges it “is the

owner of the subject matter claimed in the ‘146 Patent” and “Defendants have

wrongfully and without justification possessed and interfered with HTI’s

property, and its ownership interest in and rights to the ‘146 Patent.”33 In other

words, Defendants’ alleged tortious conduct amounts to “preventing and


32   ECF 1, ¶¶ 98–99.
33   Id. ¶¶ 104–06.
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 12 of 41




usurping HTI’s ability to take commercial advantage of its invention and the ‘146

Patent.”34

       Based on these contentions, the Court finds HTI’s state tort claims are

preempted by federal patent law. As in Ultra-Precision, HTI does not plead that it

provided any incremental benefit to Defendants over and above the benefit the

public received when HTI (or Plavnik) published the 510 Publication, which

subsequently issued as the ‘775 Patent.35 Rather, through its state-law claims HTI

is seeking compensation for Defendants’ purported interference with HTI’s

ownership interests in the intellectual property embodied in the 510 Publication

and ‘146 Patent. Put another way, HTI seeks patent-like protection dressed up as

tort claims. Such claims stand as obstacles to the objectives of federal patent law

and are thus preempted.

       HTI asserts two arguments in opposition to preemption. First, it contends

federal patent law cannot preempt its conversion and unjust enrichment claims

because they “involve additional elements not found in patent law causes of

action.”36 In support, HTI points to Dow Chem. Co. v. Exxon Corp., 139 F.3d 1470,



34   Id. ¶ 108.
35   Id. ¶ 29.
36   ECF 100, at 17.
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 13 of 41




1473 (Fed. Cir. 1998). But that case is not as broad as HTI argues. There the Federal

Circuit held that:

             [A] state law tort claim is not preempted by the federal
             patent law, even if it requires the state court to adjudicate
             a question of federal patent law, provided the state law
             cause of action includes additional elements not found in
             the federal patent law cause of action and is not an
             impermissible attempt to offer patent-like protection to
             subject matter addressed by federal law.

Id. (emphasis added).

      While the state and federal claims here may have differing elements, HTI is

indeed seeking “patent-like protection to subject matter addressed by federal law”

through its state-law claims. The proper inquiry to make this determination is

whether the state claim “stands as an obstacle to the accomplishment and

execution of the full purposes and objectives of Congress.” Ultra-Precision, 411 F.3d

at 1377. Federal courts routinely find unjust enrichment and conversion claims

preempted under similar circumstances. E.g., OptoLum, Inc. v. Cree, Inc., 244 F.

Supp. 3d 1005, 1014 (D. Ariz. 2017) (finding plaintiff’s unjust enrichment claim

preempted by federal patent law claim for change of inventorship); Gen. Elec. Co.

v. Wilkins, No. 1:10-cv-00674-OWW, 2011 WL 3163348, at *8 (E.D. Cal. July 26, 2011)

(finding plaintiff’s conversion claim preempted by federal patent law for change

of inventorship); Malik v. Lynk, Inc., No. CIV. A. 99-2015-KHV, 1999 WL 760217, at
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 14 of 41




*3 (D. Kan. Aug. 18, 1999) (rejecting plaintiff’s argument that conversion claim is

not preempted by federal patent law because conversion requires additional

elements not required by patent infringement). Thus, HTI’s argument in this

regard is unavailing.

       Second, HTI contends this case is more like American Cyanamid than Ultra-

Precision and this Court should not find preemption. The Court does not agree. In

American Cyanamid, the plaintiffs alleged that they provided the defendant with

confidential information they intended to publish, which defendant subsequently

claimed in a patent filing listing the defendant’s employees as the sole inventors.

342 F.3d at 1303. The American Cyanamid plaintiffs based their unjust enrichment

claim on allegations that defendant unfairly obtained its patent through the

misappropriation of their confidential information. Id. The court found that federal

patent law did not preempt plaintiffs’ tort claim because the plaintiffs sought

restitution through a quasi-contract theory, not patent-like protection. Id. at 1307.

       American Cyanamid is distinguishable from this case. According to HTI’s

own allegations, on August 12, 2010 it publicly disclosed in the 510 Publication the

information it now contends is confidential.37 The 510 Publication “was publicly




37   ECF 1, ¶ 29.
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 15 of 41




available more than two years before Koehler filed its priority patent application

in Germany that ultimately resulted in the ‘146 Patent.”38 In stark contrast to

American Cyanamid, HTI’s tort claims run headlong into federal preemption

because HTI seeks patent-like protection over information it freely placed in the

public domain over two years before Koehler filed its German patent application.

       HTI also contends it shared other purportedly confidential documents

during the parties’ various meetings. HTI does not, however, point to any oral or

written agreement among the parties rendering such information confidential or

protected. In any event, HTI’s voluntary sharing of this information does not

change the fact that it disclosed the information it now seeks to protect in the 510

Publication well before Defendants filed their German patent application. See

Tavory, 297 F. App’x at 983 (“[Plaintiff] argues that he alleged in his complaint that

he provided his software to [defendant] in confidence. However, unlike in

American Cyanamid, whether or not a breach of confidence occurred has no real

bearing on [plaintiff’s] claim. . . . Rather than seeking to deprive [defendant] of an

ill-gotten benefit, [plaintiff] seeks to have his alleged fair share of the benefit . . .




38   Id. ¶ 32.
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 16 of 41




[t]his type of unjust enrichment claim is precisely what we held was preempted

by federal patent law.”).

      Therefore, HTI’s state tort claims are preempted by federal patent law.

            ii.    The Georgia Trade Secrets Act Preempts HTI’s Unjust
                   Enrichment and Conversion Claims (Counts II and III).

      In addition, Defendants argue that HTI’s state tort claims are preempted by

the Georgia Trade Secrets Act (“GTSA”). HTI, conversely, asserts its claims do not

come within the GTSA’s purview. A motion for judgment on the pleadings is an

appropriate vehicle for resolving such disputes. Opteum Fin. Servs., LLC v. Spain,

406 F. Supp. 2d 1378, 1380 (N.D. Ga. 2005) (“The Court can determine whether the

GTSA supersedes plaintiff’s common law claims on a motion for judgment on the

pleadings even though the issue of whether the information qualifies as trade

secrets under the GTSA remains disputed and unresolved.”).

                   1.       HTI’s Tort Claims Are Preempted by the GTSA.

      The GTSA “supersede[s] conflicting tort, restitutionary, and other laws of

[the State of Georgia] providing civil remedies for [the] misappropriation of a

trade secret.” O.C.G.A. § 10-1-767(a). See also Opteum, 406 F. Supp. 2d at 1380

(“The GTSA preserves a single tort cause of action under state law for

misappropriation and eliminates other state causes of action founded on

allegations of trade secret misappropriation.”) (citing O.C.G.A. § 10–1–767). The
        Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 17 of 41




Georgia Supreme Court has held that the “GTSA preempts claims that rely on the

same allegations as those underlying the plaintiff’s claim for misappropriation of

a trade secret.” Robbins v. Supermarket Equip. Sales, LLC, 290 Ga. 462, 466 (2012). See

also Diamond Power Int’l, Inc. v. Davidson, 540 F. Supp. 2d 1322, 1344–46 (N.D. Ga.

2007) (“[W]here the full extent of the plaintiff’s tort claims rely on the same

allegations as those underlying the plaintiff’s claim for misappropriation of a trade

secret . . . the claims are conflicting and thus precluded.”) (citing Penalty Kick Mgmt.

Ltd. v. Coca Cola Co., 318 F.3d 1284, 1297 (11th Cir. 2003)). As this Court has

recognized, “it would make little sense to go through the rigamarole of proving

information was truly a trade secret if a plaintiff could alternatively plead claims

with less burdensome requirements of proof.” Diamond Power, 540 F. Supp. 2d at

1345.

        In addition, Georgia law is clear that the at-issue proprietary information

need not qualify as a trade secret to be preempted by the GTSA. Robbins, 290 Ga.

at 465 (“For the GTSA to maintain its exclusiveness, a plaintiff cannot be allowed

to plead a lesser and alternate theory of restitution simply because the information

does not qualify as a trade secret under the act.”) (citing Opteum, 406 F. Supp. 2d

at 1380). Instead, “the key inquiry is whether the same factual allegations of
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 18 of 41




misappropriation are being used to obtain relief outside the GTSA.” Robbins, 290

Ga. at 466–67.

       HTI argues the GTSA does not preempt its state law conversion and unjust

enrichment claims because it has not pleaded them in the alternative to a claim of

trade secret misappropriation. That is not, however, the end of the inquiry. In

response, Defendants point to the decision in PHA Lighting Design, Inc. v. Kosheluk,

No. 1:08-cv-01208-JOF, 2010 WL 1328754, at *11 (N.D. Ga. Mar. 30, 2010). In PHA

Lighting, the plaintiff did not assert a claim for the misappropriation of a trade

secret or contend the at-issue information could constitute a trade secret. Id.

Nonetheless, the Court found that “many courts have interpreted the [Uniform

Trade Secrets Act’s (UTSA)]39 preemption provision to eliminate all alternative

causes of action for theft or other misuse of confidential or intangible

information.” Id. at *10. According to PHA Lighting, “the information is either a

trade secret, and all other claims are preempted, or it is not a trade secret, and

therefore plaintiff has no legal interest in the information.” Id. See also id. at *11

(“If what was taken was intangible, proprietary information, then state law claims



39   The GTSA is based on the UTSA and contains a nearly identical preemption
     provision. Madison Oslin, Inc. v. Interstate Res., Inc., No. 2:11-cv-01343-SLB, 2012
     WL 4730877, at *7 (N.D. Ala. Sept. 30, 2012); PHA Lighting, 2010 WL 1328754,
     at *10.
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 19 of 41




based on that taking were preempted, even where some of the information was

not protected by the GTSA.”) (citing Diamond Power, 540 F. Supp. 2d at 1345).

      On those facts, PHA Lighting held that the GTSA preempted the plaintiff’s

conversion and unjust enrichment claims because “the proprietary information

allegedly misappropriated . . . does come within the types of intangible

information that may be protected as trade secrets.” Id. (emphasis added)

(citing O.C.G.A. § 10-1-761(4) (defining “trade secret” under the GTSA)). A

plaintiff “surely cannot use general tort causes of action to revive claims which

would otherwise not be cognizable in light of the [GTSA].” PHA Lighting, 2010 WL

1328754, at *11 (citing Hauck Mfg. Co. v. Astec Indus., Inc., 375 F. Supp. 2d 649, 655

(E.D. Tenn. 2004) (“Despite its apparently limiting language . . . the [UTSA’s]

preemption provision has generally been interpreted to abolish all free-standing

alternative causes of action for theft or misuse of confidential, proprietary, or

otherwise secret information falling short of trade secret status (e.g., idea

misappropriation, information piracy, theft of commercial information, etc.).”)).

Thus, for the Court to allow a plaintiff to assert such tort claims would be to

“subvert the purpose of the GTSA because [p]laintiff would not have to prove that

the information taken by [defendant] was a trade secret, yet could still recover for
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 20 of 41




misappropriation of intangible, proprietary information.” PHA Lighting, 2010 WL

1328754, at *11.

       Here, as in PHA Lighting, HTI’s conversion and unjust enrichment claims

are entirely premised on allegations of idea misappropriation and the theft and

misuse of confidential information.40 HTI summarizes its tort claims as such in its

response brief.41 HTI’s Complaint is likewise filled with allegations that

Defendants misappropriated HTI’s intangible, proprietary information for their

own commercial gain.42 For instance, HTI bases its conversion claim on allegations



40   The GTSA defines “misappropriation” as the “[a]cquisition of a trade secret of
     another by a person who knows or has reason to know that the trade secret
     was acquired by improper means.” O.C.G.A. § 10-1-761.1(2)(A).
41   ECF 100, at 19–20 (“HTI’s state law claims serve to compensate HTI for the
     misuse of HTI’s proprietary information and intellectual property for the
     unjust benefits Koehler received by virtue of its wrongful behavior in the
     context of the parties’ commercial relationship.”).
42   E.g., ECF 1, ¶ 5 (“As detailed below, Mr. Plavnik invented the subject matter
     claimed by Koehler in the 146 Patent. Defendants engaged in improper and
     fraudulent conduct by . . . misappropriating Mr. Plavnik’s invention, which is
     the property of HTI.”); p. 22 (“Defendants’ Misappropriation of HTI’s
     Invention”); ¶ 71 (“Koehler . . . continued to pursue patent protection for HTI’s
     misappropriated invention.”); ¶ 78 (“It was not until the issuance of the 146
     Patent that HTI could review the patent claims, confirm Defendants’ improper
     conduct and misappropriation with respect to U.S. patent rights, and obtain
     notice of the claims HTI could assert against Defendants in the U.S.”); ¶ 82
     (“Defendants acted intentionally, maliciously, and willfully to steal, usurp,
     misappropriate, and convert HTI’s rights and property for their own
     commercial benefit in violation of common law and statutory rights.”).
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 21 of 41




that “Defendants have received a benefit from HTI in their improper taking,

possession, and use of HTI’s proprietary information and intellectual property.”43

According to HTI, this “proprietary information and intellectual property came at

great expense to HTI as a result of . . . years of advanced research and product

development and commercialization.”44 For its conversion claim, HTI likewise

alleges that “Defendants have wrongfully and without justification possessed and

interfered with HTI’s property, and its ownership interest in and rights to the 146

Patent.”45

       Given these allegations, HTI’s unjust enrichment and conversion claims are

preempted by the GTSA because the at-issue proprietary information falls

squarely within the type of intangible information that may be protected as a trade

secret. See Dial HD, Inc. v. Clearone Commc’ns, Inc., No. cv 109-100, 2010 WL

3732115, at *12 (S.D. Ga. Sept. 7, 2010) (“By Plaintiffs’ own terms, the information

allegedly converted comes within the types of intangible information that may be

protected as trade secrets.”). Therefore, in addition to being preempted by federal




43   ECF 1, ¶ 98.
44   Id. ¶ 99.
45   ECF 1, ¶ 106.
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 22 of 41




patent law, HTI’s conversion and unjust enrichment claims are also preempted by

the GTSA.46

                     2.    HTI’s State-Law Tort Claims Are Not Exempt from
                           GTSA Preemption.

       The GTSA does not preempt claims arising under “[c]ontractual duties or

remedies, whether or not based upon misappropriation of a trade secret” or

“[o]ther civil remedies that are not based upon misappropriation of a trade secret.”

O.C.G.A. § 10-1-767(b). See also Diamond Power, 540 F. Supp. 2d at 1345 (“[I]f a claim

seeks to remedy an injury caused not by the misappropriation of proprietary

information, but by separate conduct—such as the misappropriation of physical

property or the improper interference with contractual relationships respecting




46   The Court recognizes that there is a split of authority among the states on this
     issue, as some states have interpreted their respective versions of the UTSA’s
     preemption provision to permit a plaintiff to assert state tort claims as
     alternatives for information that does not rise to the level of a trade secret. PHA
     Lighting, 2010 WL 1328754, at *10 (collecting cases). This view has been
     categorized as the “minority approach.” Richard F. Dole, Jr., Preemption of
     Other State Law by the Uniform Trade Secrets Act, SMU SCI. & TECH. L. REV. 95,
     108 (2014) (“Under the ‘minority approach,’ Uniform Act preemption exists
     only if business information is a Uniform Act trade secret.”). The “majority
     approach”—adopted by the Court in PHA Lighting—“preempts
     noncontractual legal claims protecting business information, whether or not
     the business information is a Uniform Act trade secret.” Id. Based on its
     reading of Georgia law, the Court finds the “majority view” persuasive and
     adopts it in this case.
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 23 of 41




something other than proprietary information—such a claim cannot be said to be

‘in conflict’ with the GTSA.”).       HTI argues the GTSA does not preempt its

conversion and unjust enrichment claims because they are based on other legal

interests arising out of a duty of confidentiality and patent law. The Court does

not agree.

           First, HTI’s Complaint is completely devoid of any allegations regarding a

duty of confidentiality owed to it by Defendants.47 Instead, in its response to

Defendants’ motion for judgment on the pleadings, HTI contends that the

“Complaint recites other facts and attaches other evidence showing that HTI

disclosed non-public information to Koehler under an expectation and

understanding of confidentiality.”48 HTI also contends: (1) it “made two detailed

written proposals that were prominently marked ‘Confidential,’” (2) “Koehler

signed a non-disclosure agreement in connection with its inspection of HTI’s

commercial machine,” and (3) “HTI made a technical presentation that closed by

offering to have further discussions ‘under complete confidentiality.”49




47   See generally ECF 1.
48   ECF 100, at 6.
49   Id.
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 24 of 41




       HTI, however, fails to allege that Defendants owed it a contractual duty. As

Defendants note, HTI’s Complaint states that Koehler signed a “non-disclosure

agreement with Sonoco in connection with Mr. Boschert’s visit [to Morristown,

Tennessee].”50 HTI does not allege that it was a party to that agreement. HTI

cannot transmute a contract between Koehler and Sonoco into a duty of

confidentiality owed to HTI.

       The remainder of HTI’s contentions regarding a duty of confidentiality are

not based on a contractual relationship at all. Instead, they are entirely premised

on allegations that Defendants misappropriated proprietary information

designated as confidential. Based on the plain language of O.C.G.A. § 10-1-767(b),

this is insufficient to avoid GTSA preemption. § 10-1-767(b)(2) (“This article shall

not affect . . . . [o]ther civil remedies that are not based upon misappropriation of

a trade secret.”) (emphasis added).51



50   ECF 1, ¶ 59 (emphasis added).
51   HTI also filed a letter from Koehler’s legal counsel demanding that HTI refrain
     from showing without authorization photographs of, and making statements
     regarding, the Spectra device installed at Koehler’s manufacturing facility
     [ECF 120]. HTI contends this demand letter demonstrates that some level of
     confidentiality obligations arose among the parties during their dealings in
     2012 [Id]. This additional filing, however, does not exempt HTI’s claims from
     preemption by the GTSA. HTI still fails to point to any duty of confidentiality
     or non-disclosure arising out of a contract among the parties. And any implied
     duty is solely premised on HTI’s allegations that Koehler misappropriated
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 25 of 41




      Second, HTI asserts that its claims arise out of a legal duty owed by virtue

of federal patent law and are thus not preempted by the GTSA. This contradicts

HTI’s argument against federal preemption of its state-law tort claims based on

the contention that such claims are not covered by federal patent law. For the

reasons discussed above, the Court concludes that federal patent law preempts

HTI’s tort claims. Even if this were not the case, HTI’s state tort claims would still

be preempted by the GTSA.

      Counts II and III of HTI’s Complaint are DISMISSED.

             iii.   HTI’s Claims for Punitive Damages and Attorneys’ Fees and
                    Expenses (Counts IV and V) Must Be Dismissed.

      Defendants seek to dismiss HTI’s state law claims for punitive damages,

attorneys’ fees, and expenses because HTI may only seek litigation fees under

federal patent law.     “[U]nder Georgia law, neither an O.C.G.A. § 13–6–11

attorneys’ fees claim nor an O.C.G.A. § 51–12–5.1 punitive damages claim can

survive without an award of relief on an underlying claim.” OFS Fitel, LLC v.

Epstein, Becker & Green, P.C., 549 F.3d 1344, 1357 n.8 (11th Cir. 2008) (citing Morris

v. Pugmire Lincoln Mercury, Inc., 283 Ga. App. 238, 241 (2007)). See also Atlanta Glob.




    HTI’s proprietary information, which is squarely within the purview of the
    GTSA.
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 26 of 41




Res., Inc. v. First Ins. Funding Corp., No. 1:18-cv-01932-AT, 2019 WL 3557891, at *11

(N.D. Ga. Mar. 26, 2019) (granting defendants’ motion for judgment on pleadings

on plaintiff’s claims for punitive damages and attorneys’ fees after dismissing

underlying substantive torts).

       In Count IV, HTI seeks punitive damages based on “[t]he tortious

conduct . . . committed by Defendants.”52 However, as stated above, HTI’s

substantive tort claims for conversion and unjust enrichment are preempted and

must be dismissed. Without underlying tort claims, HTI’s punitive damages claim

cannot stand as an independent cause of action. Accordingly, Count IV is

DISMISSED. Massey v. Kelly, Inc., 742 F. Supp. 1156, 1158 (N.D. Ga. 1990) (“[T]he

Georgia statute for punitive damages is not grounds for an independent cause of

action.”).

       In Count V, HTI seeks to recover litigation expenses under O.C.G.A. § 13-6-

11 because “Defendants have acted in bad faith, been stubbornly litigious, and

caused HTI unnecessary trouble and expense.”53 In patent cases, a plaintiff may

only seek litigation fees under 35 U.S.C. § 285. See also Rothschild Connected Devices

Innovations, LLC v. Coca-Cola Co., 389 F. Supp. 3d 1169, 1198 (N.D. Ga. 2019)


52   ECF 1, ¶ 111.
53   Id. ¶ 113.
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 27 of 41




(“Section 285 of the Patent Act allows district courts to award attorneys’ fees to

prevailing parties in ‘exceptional cases.’”). Under Georgia law, if a “relevant

federal statute provides for the recovery of attorneys’ fees, resort to the attorney

fee provision of § 13-6-11 is redundant.” Ainsworth v. Cmty. Bible Church, No. 1:10-

cv-01964-SCJ, 2012 WL 13076749, at *10 (N.D. Ga. July 19, 2012) (citing Nissan

Motor Acceptance Corp. v. Stovall Nissan, Inc., 224 Ga. App. 295, 299 (1997)).

        HTI’s sole remaining cause of action is its change of inventorship claim

regarding the ‘146 Patent under the Patent Act, 36 U.S.C. § 256. Since litigation fees

are potentially available to HTI under federal patent law, it cannot resort to

Georgia’s bad-faith litigation statute as a source to recover fees. Accordingly, HTI

can only seek its litigation fees pursuant to 35 U.S.C. § 285, and its claim under

O.C.G.A. § 13-6-11 is redundant. Count V is DISMISSED.54




54   HTI’s response brief also contains a request to amend its Complaint. This
     request is procedurally improper, as “the proper method for requesting leave
     to amend is by separate motion, stating with particularity the grounds for
     seeking the order and the relief sought.” Ware v. All. One Receivables Mgmt.,
     No. 1:13-cv-00369-CC-GGB, 2013 WL 12382901, at *2 (N.D. Ga. Sept. 9, 2013)
     (citing Fed. R. Civ. P. 7(b)(1)(B) & (C); LR 7.1(A)(1), NDGa). The Court declines
     HTI’s request to amend in this fashion, and instructs HTI that if it wishes to
     amend its Complaint it must file a motion in compliance with the Federal and
     Local Rules for leave to do so.
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 28 of 41




III.   HTI-PLAVNIK’S PARTIAL MOTION TO DISMISS

       A.    Legal Standard

       Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” While this standard does not require “detailed factual allegations,” the

Supreme Court has held that “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

       To withstand a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1289 (11th Cir. 2010)

(quoting Twombly, 550 U.S. at 570). A complaint is plausible on its face when a

plaintiff pleads sufficient factual content for the court to draw the reasonable

inference that the defendant is liable for the conduct alleged. Am. Dental Ass’n,

605 F.3d at 1289 (citing Twombly, 550 U.S. at 556). “The plausibility standard is not

akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. A complaint must

also present sufficient facts to “‘raise a reasonable expectation that discovery will
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 29 of 41




reveal evidence’ of the claim.” Am. Dental Ass’n, 605 F.3d at 1289 (quoting Twombly,

550 U.S. at 556).

      At the motion to dismiss stage, “all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296

(11th Cir. 2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261

(11th Cir. 2006)). This principle, however, does not apply to legal conclusions.

Iqbal, 556 U.S. at 678.

      B.     Discussion

      HTI-Plavnik request the dismissal of counterclaim Counts II, III, VII, and

VIII. counterclaim Counts II, III and VII are brought under the Declaratory

Judgment Act, while Count VIII asserts a tort claim for unjust enrichment.

             i.     The Declaratory Judgment Act

      A district court may grant a declaratory judgment “[i]n a case of actual

controversy within its jurisdiction” to “declare the rights and other legal relations

of any interested party seeking such declaration, whether or not further relief is or

could be sought.” 28 U.S.C. § 2201. “The ‘actual controversy’ requirement is rooted

in Article III of the Constitution, which provides for federal jurisdiction over only

‘cases and controversies.’” SanDisk Corp. v. STMicroelectronics, Inc., 480 F.3d 1372,
         Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 30 of 41




1378 (Fed. Cir. 2007).55 The dispute must be “definite and concrete, touching the

legal relations of parties having adverse legal interests,” as well as “real and

substantial . . . admit[ting] of specific relief through a decree of a conclusive

character, as distinguished from an opinion advising what the law would be upon

a hypothetical state of facts.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127

(2007). The purpose of a declaratory judgment “in patent cases is to provide the

allegedly infringing party relief from uncertainty and delay regarding its legal

rights.” Sony Elecs., Inc. v. Guardian Media Techs., Ltd., 497 F.3d 1271, 1285 (Fed. Cir.

2007).

               ii.   Koehler’s Declaratory Judgment Claim for the Preemption
                     of HTI’s State Law Claims (Counterclaim Count II)

         In counterclaim Count II, Koehler asserts that an actual controversy exists

as to whether the federal Patent Act preempts HTI’s state law claims for

conversion, unjust enrichment, punitive damages, and attorneys’ fees. HTI-

Plavnik contend the counterclaim must be dismissed because it constitutes an




55   “Federal Circuit law governs the determination of whether an actual
     controversy exists under the Declaratory Judgment Act when the underlying
     merits of an action involve patent infringement and/or validity.” River’s Edge
     Pharm., LLC v. DUSA Pharm., Inc., No. 2:06-cv-45-WCO, 2006 WL 8436004, at
     *2 n.3 (N.D. Ga. June 16, 2006) (citing Microchip Tech., Inc. v. Chamberlain Grp.,
     Inc., 441 F.3d 936, 940 (Fed. Cir. 2006)).
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 31 of 41




“affirmative defense, or a basis on which a defendant might seek dismissal under

Rule 12(b)(6).”56 As stated above, the Court finds HTI’s state law claims are

preempted by federal patent law or are otherwise subject to dismissal. Therefore,

counterclaim Count II is now moot and is DISMISSED.

              iii.   Koehler’s Declaratory Judgment Claim for the Invalidity of
                     the ‘775 Patent (Counterclaim Count III)

       In counterclaim Count III, Koehler alleges the ‘775 Patent—owned by HTI

through assignment from Plavnik—is invalid as covering material disclosed to the

public as prior art before Plavnik applied for patent protection. HTI-Plavnik

contend this counterclaim must be dismissed because the validity of the ‘775

Patent is not at issue in this case. Specifically, HTI-Plavnik state that Koehler has

not alleged (1) any action by HTI directed toward Koehler related to the

enforcement of the ‘775 Patent, or (2) any infringing conduct by Koehler creating

a real dispute between the parties. Koehler responds that the interconnected

nature of the ‘146 Patent and ‘775 Patent, through the 510 Publication, is central to

HTI’s claims.




56   ECF 60-1, at 13.
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 32 of 41




      Prior to the Supreme Court’s decision in MedImmune, the Federal Circuit

applied a two-prong test to determine if a party possessed standing to assert a

declaratory judgment claim challenging the validity of a patent:

             The first prong examined whether conduct by the
             patentee created a “reasonable apprehension” of suit on
             the part of the declaratory judgment plaintiff. The second
             prong focused on the declaratory judgment plaintiff’s
             conduct, and examined whether there had been
             “meaningful preparation” to conduct potentially
             infringing activity.

Cat Tech LLC v. TubeMaster, Inc., 528 F.3d 871, 879 (Fed. Cir. 2008) (collecting cases).

      However, in MedImmune, the Supreme Court rejected this two-part analysis.

549 U.S. at 132 n.11. Instead, it held that the “question in each case is whether the

facts alleged, under all the circumstances, show that there is a substantial

controversy, between parties having adverse legal interests, of sufficient

immediacy and reality to warrant the issuance of a declaratory judgment.” Id. at

127. The Federal Circuit has since described this as a “more lenient legal standard.”

Micron Tech., Inc. v. Mosaid Techs., Inc., 518 F.3d 897, 902 (Fed. Cir. 2008).

      While no longer dispositive, the two-part test remains relevant to determine

whether an actual case or controversy exists such that the court may exercise

jurisdiction and adjudicate a declaratory judgment claim. E.g., Prasco, LLC v.

Medicis Pharm. Corp., 537 F.3d 1329, 1336 (Fed. Cir. 2008) (“While the Supreme
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 33 of 41




Court rejected the reasonable apprehension of suit test as the sole test for

jurisdiction, it did not completely do away with the relevance of a reasonable

apprehension of suit. Rather, following MedImmune, proving a reasonable

apprehension of suit is one of multiple ways that a declaratory judgment plaintiff

can satisfy the more general all-the-circumstances test to establish that an action

presents a justiciable Article III controversy.”); Cat Tech, 528 F.3d at 880

(“[T]he issue of whether there has been meaningful preparation to conduct

potentially infringing activity remains an important element in the totality of

circumstances which must be considered in determining whether a declaratory

judgment is appropriate. If a declaratory judgment plaintiff has not taken

significant, concrete steps to conduct infringing activity, the dispute is neither

‘immediate’ nor ‘real’ and the requirements for justiciability have not been met.”)

(internal citation omitted). See also Organic Seed Growers & Trade Ass’n v. Monsanto

Co., 718 F.3d 1350, 1355 (Fed. Cir. 2013) (“In determining whether a justiciable

controversy is present, the analysis must be calibrated to the particular facts of

each case.”).

      As stated, HTI-Plavnik argue counterclaim Count III must be dismissed

because the validity of the ‘775 Patent is not a real or substantial controversy in

this case. They assert that HTI has never sought to enforce the ‘775 Patent against
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 34 of 41




Koehler, and Koehler has never taken concrete steps to actually infringe the ‘775

Patent.

       First, regarding HTI’s own conduct, it is true that HTI has never sought or

threatened to take enforcement actions against Koehler regarding the ‘775 Patent.

But that does not end the Court’s inquiry. Organic Seed Growers, 718 F.3d at 1355

(“A reasonable apprehension of suit is not necessary.”). The Court must instead

analyze Koehler’s allegations “under all the circumstances.” MedImmune, 549 U.S.

at 127. And HTI’s assertion that Koehler “seeks an advisory option on an abstract

issue that HTI had never put into play” does not pass muster, since the ‘775 Patent

is plainly relevant in this case.

       HTI relies on the 510 Publication as evidence of Plavnik’s inventorship over

the subject matter claimed in Koehler’s ‘146 Patent.57 The subject matter of the 510

Publication later issued as the ‘775 Patent.58 As noted by counsel for Koehler

during oral argument, this provides HTI the opportunity to rely on presumptions

regarding the 510 Publication and subsequent ‘775 Patent in the prosecution of its

claims concerning the ‘146 Patent. For example, HTI may rely on the ‘775 Patent

for the presumption that Plavnik is the sole inventor of the subject matter covered


57   ECF 1, ¶¶ 88–90.
58   Id. ¶ 32. See also ECF 53, ¶ 30.
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 35 of 41




by the 510 Publication. Moreover, HTI may rely on the issuance of the ‘775 Patent

for the presumption that the subject matter in the 510 Publication is patentable at

all and, thereby, expand its right to exclude under the patent. Koehler asserts that

HTI should not be permitted to rely on these presumptions because the ‘775 Patent

is invalid based on prior art, i.e., the 510 Publication. Based on this posture, the

Court finds that HTI’s ability to rely on certain presumptions against Koehler

flowing from the ‘775 Patent may be a core issue in this litigation, even if HTI has

not yet attempted to enforce the ‘775 Patent against Koehler.

      Second, viewing the totality of the circumstances, Koehler has sufficiently

alleged that it will likely infringe on the ‘775 Patent. Koehler “must allege

significant, concrete steps to conduct infringing activity.” Organic Seed Growers,

718 F.3d at 1359 (citing Cat Tech, 528 F.3d at 880). As the owner of the ‘146 Patent,

Koehler has made use of it in commerce. Koehler has alleged that the ‘146 Patent

and ‘775 Patent are interconnected and claim the same subject matter. Accepting

these allegations as true, Koehler will likely infringe on the ‘775 Patent. Koehler is

not required to further walk blindly down the path of potential infringement

before seeking clarification of its rights, as “putting the challenger to the choice

between abandoning his rights or risking prosecution [ ] is a dilemma that it was

the very purpose of the Declaratory Judgment Act to ameliorate.” MedImmune, 549
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 36 of 41




U.S. at 129. See also id. at 134 (“The rule that a plaintiff must destroy a large

building, bet the farm, or . . . risk treble damages . . . before seeking a declaration

of its actively contested legal rights finds no support in Article III.”).

      Therefore, the Court finds there is a real, concrete controversy between

Koehler and HTI sufficient to permit adjudication by this Court of Koehler’s

declaratory judgment claim challenging the validity of the ‘775 Patent. As such,

HTI-Plavnik are not entitled to the dismissal of counterclaim Count III.

             iv.    Koehler’s Declaratory Judgment Counterclaim for Double
                    Patenting (Count VII)

      In counterclaim Count VII, Koehler asserts an alternative claim for double

patenting based on the dispute between the parties regarding the relationship of

the ‘146 Patent and ‘775 Patent. According to Koehler, if the Court were to find in

favor of HTI on its inventorship claim regarding the ‘146 Patent, HTI would, in

essence, obtain two patents covering the same subject matter, thereby extending

the ‘775 Patent’s period of exclusivity beyond its original term. HTI-Plavnik

contend counterclaim Count VII must be dismissed because Koehler fails to allege

that the ‘146 Patent and ‘775 Patent claim the same subject matter.

      A claim for double patenting “precludes one person from obtaining more

than one valid patent for either (a) the ‘same invention,’ or (b) an ‘obvious’

modification of the same invention.” In re Longi, 759 F.2d 887, 892 (Fed. Cir. 1985).
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 37 of 41




      Double patenting based on the “same invention” is premised on 35 U.S.C.

§ 101 and “forbids an individual from obtaining more than one patent on the same

invention.” Abbvie Inc. v. Mathilda & Terence Kennedy Inst. of Rheumatology Tr., 764

F.3d 1366, 1372 (Fed. Cir. 2014) (citing 35 U.S.C. § 101) (“Whoever invents or

discovers any new and useful process, machine, manufacture, or composition of

matter, or any new and useful improvement thereof, may obtain a patent

therefor.”) (emphasis added). The Federal Circuit has clarified that the “term

‘same invention,’ in this context means an invention drawn to identical subject

matter.” In re Longi, 759 F.2d at 892.

      An “obvious” double patenting claim is a “judicially-created doctrine . . .

prohibiting a party from obtaining an extension of the right to exclude through

claims in a later patent that are not patentably distinct from claims in a commonly

owned earlier patent.” Eli Lilly & Co. v. Barr Labs., Inc., 251 F.3d 955, 967 (Fed. Cir.

2001). According to the Federal Circuit, “the fundamental reason for the rule of

obviousness-type double patenting is to prevent unjustified timewise extension of

the right to exclude granted by a patent no matter how the extension is brought

about.” Id. at 968 (internal punctuation omitted). Cf. Abbvie, 764 F.3d at 1374

(“[T]he doctrine of obviousness-type double patenting continues to apply where

two patents that claim the same invention have different expiration dates.”).
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 38 of 41




       The Court must analyze (1) the differences between the subject matter of the

earlier and later patent and (2) whether the differences make the claims patentably

distinct. Eli Lilly, 251 F.3d at 967. See also Abbvie, 764 F.3d at 1374 (“A later claim

that is not patentably distinct from, i.e., is obvious over or anticipated by, an earlier

claim is invalid for obviousness-type double patenting.”) (internal citation

omitted); Georgia-Pac. Corp. v. U.S. Gypsum Co., 195 F.3d 1322, 1326 (Fed. Cir. 1999)

(“Under obviousness-type double patenting, a patent is invalid when it is merely

an obvious variation of an invention disclosed and claimed in an earlier patent by

the same inventor.”).

       HTI alleges that “the subject matter of most, if not all, of the ‘146 Patent’s

claims was previously disclosed” in the 510 Publication, which subsequently

issued as the ‘775 Patent.59 Moreover, HTI alleges “the 510 Publication discloses to

one of ordinary skill in the art that HTI was in possession of the invention . . .

within the scope of the ‘146 Patent claims.”60 Koehler, likewise, alleges that the

“‘146 Patent is directed to an invention that is embodied in HTI’s previously-

published 510 Publication (which later matured to HTI’s ‘775 Patent).”61 Crucially,



59   ECF 1, ¶ 29.
60   Id. ¶ 42.
61   ECF 53, ¶ 95.
       Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 39 of 41




while the ‘775 Patent is set to expire on July 5, 2031, the ‘146 Patent will not expire

until September 27, 2033.62

       Treating Koehler’s allegations as true, both the ‘146 Patent and ‘775 Patent

are based on the same underlying subject matter captured in the 510 Publication.

If the Court finds that HTI is successful in its inventorship claim, and HTI seizes

control of the ‘146 Patent, it will inherently gain an extension over the same subject

matter that comprised its ‘775 patent. Given this posture, and since Koehler pleads

this counterclaim in the alternative, dismissal of counterclaim Count VII is not

warranted at this time.

              v.     Koehler’s Unjust Enrichment Counterclaim (Count VIII)

       Koehler’s state-law unjust enrichment claim, pleaded in the alternative, is

premised on allegations that HTI knew of Koehler’s efforts to obtain the ‘146

Patent in advance of its issuance, but failed to take action before the USPTO.

According to Koehler, HTI-Plavnik allowed Koehler to expend the necessary time

and money prosecuting the ‘146 Patent with the intent to challenge the

inventorship of the patent once the USPTO issued it. Put another way, Koehler

asserts that, if HTI is successful in its inventorship claim, it would receive a




62   Id. ¶¶ 98–99.
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 40 of 41




windfall as its delay in bringing suit forced Koehler to expend the resources HTI-

Plavnik would have otherwise used. HTI-Plavnik counters that the claim fails as a

matter of law because its inventorship claim did not accrue until the USPTO issued

the ‘146 Patent and is not otherwise barred by any statute of limitations.

      In Georgia, the elements of a claim for unjust enrichment are that “(1) a

benefit was provided, (2) compensation for that benefit was not received, and

(3) the failure to compensate renders the transaction unjust.” Ridgeline Capital

Partners, LLC v. MidCap Fin. Servs., LLC, 340 F. Supp. 3d 1364, 1372 (N.D. Ga. 2018).

Treating Koehler’s allegations as true, and assuming HTI prevails on its

inventorship claim, Koehler would have directly provided a benefit to HTI by

successfully prosecuting the ‘146 Patent, for which it did not receive compensation

from HTI. According to Koehler, this would be unjust because HTI knew of

Koehler’s patenting efforts, yet sat on its hands and waited to challenge

inventorship until the ‘146 Patent actually issued. This is enough to state a

plausible, alternative claim at this stage.

      HTI-Plavnik’s reliance on Pei-Herng Hor v. Ching-Wu Chu is unpersuasive,

as that case does not stand for the proposition that this type of unjust enrichment

claim is barred as a matter of law. 699 F.3d 1331 (Fed. Cir. 2012). Instead, in Hor,

the Federal Circuit simply clarified that a “claim for correction of inventorship
      Case 1:18-cv-01229-SDG Document 125 Filed 06/05/20 Page 41 of 41




does not accrue until the patent issues.” Id. at 1335. As such, the Federal Circuit

found the plaintiff’s claim was not barred by the doctrine of laches. Id. Here,

Koehler has not raised a statute of limitations defense in response to HTI’s

inventorship cause of action. And, as Koehler notes, the Federal Circuit did not

discuss, let alone prohibit, a claim for unjust enrichment based on a party’s failure

to take timely action in the USPTO. Therefore, HTI-Plavnik are not entitled to the

dismissal of Koehler’s counterclaim Count VIII at this stage.

IV.   CONCLUSION

      HTI-Plavnik’s partial motion to dismiss [ECF 60] is GRANTED IN PART

and DENIED IN PART. Koehler may proceed with all of its counterclaims with

the exception of counterclaim Count II, which is DISMISSED AS MOOT. Since

the remainder of Koehler’s counterclaims are not subject to dismissal, its motion

in the alternative to amend its Answer and Counterclaims [ECF 73] is DENIED

AS MOOT. Defendants’ partial motion for judgment on the pleadings [ECF 91] is

GRANTED. HTI may only proceed on Count I of its Complaint.

      SO ORDERED this the 5th day of June 2020.




                                                     Steven D. Grimberg
                                               United States District Court Judge
